ON REHEARING.
DISSENTING OPINION.
X, Where a party fails to produce and not assign any reason for a-failure to produce important evidence peculiarly within his reach, a presumption arises that the evidence, if produced, would have proved detrimental to such party.
2. A bailor is not in a position to watch the goods exclusively confided to the bailee’s care; and such bailor must necessarily be at such bailee’s mercy, if the latter may exonerate himself for responsibility for loss, by producing evidence somewhat insufficient-in degree and failing to produce better evidence which is obtainable.
DUFOUR, J.
With due deference to the majority of the Court, I am unable to concur in their conclusion, for three reasons ;
First. That the defendant received the goods and signed a receipt “in apparent good order,” and did not avail himself of the right he had under the regulations of the railroad company to have the case opened for inspection. His failure to take this precaution was at his own peril. If the glass did not rattle it must have been unbroken, if it be true that rattling is the inevitable result of a break.
Second. That defendant’s testimony is substantially that he went along with the dray is not convincing when he admits that he was at times some distance ahead and at others some distance behind. I do not believe that his course shows any special degree of care and diligence.
Third. That the draymen who drove the dray on the occasion was not produced and his absence is absolutely unexplained in *93the record. His testimony would probably have been conclusive if in favor of the defendant, and the rule of law is that a presumption arises against the party who fails to produce evidence •peculiarly within his reach.
Feb. 5, 1906.
Rehearing refused Feb. 5, 1906.
Writ refused by Supreme Court March 6, 1906.
I fear that the opinion which I do not share may result as a precedent, in making it difficult for a bailor to recover. He is not in any position to watch his goods which are exclusively in the care of the bailee, and he will be at the bailee’s mercy if the latter may successfully defend himself with evidence somewhat insufficient in degree, and not the best obtainable.
The jurisprudence of the Supreme Court and of this Court are not in that direction.
I therefore respectfully dissent.